DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 	Receipt is acknowledged of an amendment, filed 12/21/2020, in which claim 7 was cancelled, and claims 1, 5, 26 and 41 were amended.  Claims 1-3, 5, 10, 12, 15-23, 26, 29, 32, 40 and 41 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/9/2015 is acknowledged.
Claims 15-23, 29 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/6/2015.
Claims 1-3, 5, 10, 12, 26, 40 and 41 are under consideration.

Response to Arguments - Claim Objections


Response to Arguments - 35 USC § 102
	The rejection of claim 26 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Patwardhan et al has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 12/21/2020.  Patwardhan et al do not teach two or more identifying nucleic acid tags.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5, 10, 12, 26, 40 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vega et al (US Patent Application Publication No. 2003/0224404 A1; cis-regulatory genomics for systems biology. Proceedings of the National Academy of Sciences, USA, Vol. 107, No. 8, pages 3930-3935, February 23, 2010, including pages 1/406-406/406 of supporting information, cited in a prior action; see the entire reference), as evidenced by Roberts (Nucleic Acids Research, Vol. 15, Supplement, pages r189-r217, January 1, 1987).  This is a new rejection, necessitated by the amendment filed 12/21/2020.
Regarding claims 1, 3, 12 and 26, Vega et al teach a population of nucleic acid molecules in expression vectors that are viral vectors or bacterial plasmids, where the nucleic acid molecules include a target modified functional nucleic acid sequence of nucleic acids in the molecule, such as a promoter, which is operably linked to a nucleic acid region encoding a detectable reporter protein, such as green fluorescent protein (e.g., paragraphs [0023]-[0031], [0078] and [0117]).  Vega et al teach target modified functional nucleic acid molecules derived from a cis acting regulatory region that contains transcriptional regulatory sequences, where each base is changed to another base, such that each target modified nucleic acid differs from another by a single base or base pair from the target molecule (e.g., paragraphs [0022]-[0031], [0055], [0140] and [0222]-[0225]).
Regarding claim 2, Vega et al teach a population of cells comprising the set of nucleic acid molecules in viral vectors or bacterial plasmids (e.g., paragraphs [0013] and [0023]-[0028]).
Regarding claim 5, Vega et al teach the population of sets of nucleic acid molecules in viral vectors or bacterial plasmids (e.g., paragraphs [0013] and [0031]), which have identical sequences that are components of the vector backbone.
Regarding claim 10, Vega et al teach the population of sets of nucleic acid molecules, where the functional nucleic acid sequence is a promoter operably linked to a nucleic acid region 
Regarding claim 40, Vega et al teach that each promoter region contains at least about 2500 nucleotides, 1000 nucleotides, 500 nucleotides, 250 nucleotides, or 100 nucleotides upstream of a protein-encoding site (e.g., paragraph [0022]).  Thus, a single promoter sequence of 100 nucleotides would result in at least 100 distinct expression vectors, where each vector contains the parental sequence, or a sequence that differs from the parental sequence by a single substitution (e.g., paragraphs [0029] and [0225]).  
Regarding claim 41, Vega et al teach that each promoter region contains at least about 2500 nucleotides, 1000 nucleotides, 500 nucleotides, 250 nucleotides, or 100 nucleotides upstream of a protein-encoding site (e.g., paragraph [0022]).  Thus, a single promoter sequence of 500 nucleotides would result in at least 500 distinct expression vectors, where each vector contains the parental sequence, or a sequence that differs from the parental sequence by a single substitution (e.g., paragraphs [0029] and [0225]).  
Vega et al do not teach the plurality of expression vectors where each regulatory element is paired with two or more identifying nucleic acid tags, and where a restriction enzyme site is located between the nucleic acid regulatory element and the two or more tags.
Nam et al teach expression vectors comprising unique sequence tags positioned in the vector so that the amount of quantitative PCR (QPCR) product would be capable of providing the quantity to transcript of a reporter driven off the particular cis-regulatory molecule being tested in the vector (e.g., paragraph bridging pages 3930-3931).  The structure of the DNA-tag reporter of the vector is shown in Fig. 1A.  The reporter contains a pair of unique DNA tags, st full paragraph; Fig. 1A; S1 Appendix).  

    PNG
    media_image1.png
    227
    353
    media_image1.png
    Greyscale

The DNA tags are each at least ten nucleotides in length (e.g., Dataset 1 of the supporting information).  The GFP coding sequence is taught by Nam et al in Dataset 1 of the supporting information.  This sequence necessarily contains a restriction enzyme site, which is located between the nucleic acid regulatory element and the two tags flanking the CD4 coding sequence.  See the attached analysis in Appendix I.  Nam et al teach that the inclusion of the DNA sequence tags to “barcode” expression constructs, allows them to be mixed, injected together into sea urchin eggs, and subsequently deconvolved (e.g., Abstract). Nam et al teach that the DNA-tag reporter has utility in model systems, such as animals or plants (e.g., page 3934, left column, 3rd full paragraph).  Nam et al teach that the use of the DNA-tag reporter provides a major increase in the efficiency and rate of the most important operation in experimental functional genomics, which is the analysis of cis-regulatory elements, including the simultaneous analysis of multiple site-specific mutations (e.g., page 3934, left column, 4th full paragraph).  

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the expression vectors of Vega et al to include the nucleic acid encoding the green fluorescent protein and downstream nucleic acid encoding the CD4 protein, where the CD4 protein coding sequence is flanked by first and second nucleic acid tags as taught by Nam et al.  Vega et al specifically teach the inclusion of sequence encoding a reporter protein, such as green fluorescent protein, and Nam et al also teach the inclusion of a sequence encoding a green fluorescent protein as a reporter.  Furthermore, Nam et al demonstrate that it is within the skill of the art to make an expression vector comprising the cis-regulatory element, green fluorescent protein coding sequence, and further comprising the CD4 coding sequence flanked by the first and second nucleic acid tags.  Thus, one would have had a reasonable expectation of success in combining the vector elements of Vega et al and Nam et al to yield the predictable result of providing a vector further comprising a second reporter flanked by two nucleic acid tags that are associated with a specific cis-regulatory element.  Moreover, Nam et al teach that the tags allow for the simultaneous analysis of multiple site-specific mutations, and Vega et al teach expression vectors containing multiple site-specific mutations of a regulatory sequence.
One would have been motivated to make such a modification in order to receive the expected benefit providing expression vectors that allow for a major increase in the efficiency and rate of the most important operation in experimental functional genomics, which is the analysis of cis-regulatory elements, including the simultaneous analysis of multiple site-specific mutations as taught by Nam et al.  

Response to Arguments - 35 USC § 103
	The rejection of claim 26 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Desai et al, as evidenced by Kain et al, in view of Trinklein et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 12/21/2020.  The cited references do not teach two or more identifying nucleic acid tags.
The rejection of claim 7 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vega et al in view of Trinklein et al is moot in view of Applicant’s cancellation of the claim in the reply filed 12/21/2020.
	The rejection of claims 1-3, 5, 7, 10, 12, 26, 40 and 41 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vega et al in view of Trinklein et al has been withdrawn in view of Applicant’s amendment to the claims.  The cited references do not teach two or more identifying nucleic acid tags.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699